
	

113 HR 2580 IH: Right to Rent Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2580
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Grijalva (for
			 himself, Mr. Carson of Indiana,
			 Ms. Clarke,
			 Mr. Clay, Mr. Conyers, Mr.
			 Ellison, Mr. Hinojosa,
			 Mr. Holt, Ms. Jackson Lee, Ms.
			 Kaptur, Ms. Lee of
			 California, Ms. Norton,
			 Mr. Payne,
			 Mr. Rush, and
			 Ms. Wilson of Florida) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To allow homeowners of moderate-value homes who are
		  subject to mortgage foreclosure proceedings to remain in their homes as
		  renters.
	
	
		1.Short titleThis Act may be cited as the
			 Right to Rent Act of
			 2013.
		2.Right to rent
			 home subject to foreclosure
			(a)Exercise of
			 rightIf, at any time after
			 notice under subsection (b) for an eligible mortgage is provided to the
			 eligible mortgagor and before the commencement of the 7-day period that ends on
			 the first date that the foreclosing creditor may first commence or execute such
			 foreclosure pursuant to such notice, the eligible mortgagor under the eligible
			 mortgage that is subject to such foreclosure provides notice in accordance with
			 section 3, notwithstanding such foreclosure or any other interests in the
			 property, the eligible mortgagor may, at the sole option of the eligible
			 mortgagor, continue to occupy the foreclosed property during the 5-year period
			 that begins upon the commencement of such occupancy, subject to the
			 requirements of subsection (c).
			(b)Limitation on
			 timing of foreclosure; notice of default and right To rentNotwithstanding any other provision of law
			 or any contract, a foreclosure of an eligible mortgage may not be commenced or
			 executed before the expiration of the 25-day period (not including Saturdays,
			 Sundays, and legal public holidays) beginning upon the receipt, by the eligible
			 mortgagor, of written notice provided by the foreclosing creditor for the
			 mortgage that—
				(1)clearly states
			 that—
					(A)the eligible
			 mortgagor is in default on the mortgage; and
					(B)foreclosure on the
			 mortgage may or will be commenced on account of such default;
					(2)clearly states
			 that the eligible mortgagor has the right, notwithstanding foreclosure, to
			 continue to occupy the foreclosed property in accordance with this Act, and
			 sets forth the terms of such occupancy under subsections (a) and (c);
			 and
				(3)clearly identifies
			 the first date, pursuant to this section and any other provisions of law and
			 contract, that such foreclosure may be commenced.
				(c)Terms of
			 periodic tenancyOccupancy,
			 by an eligible mortgagor, of a foreclosed property pursuant to subsection (a)
			 shall be under a periodic month-to-month tenancy under which the owner of the
			 property may terminate the tenancy for material breach but shall have no
			 authority, at will, to terminate the tenancy during the occupancy pursuant to
			 subsection (a) if the mortgagor—
				(1)timely pays to the
			 owner of the foreclosed property rent on a monthly basis in the amount of the
			 fair market rent for the property determined in accordance with section 4;
			 and
				(2)uses property as
			 the principal residence of the mortgagor.
				3.Required
			 noticeWith respect to an
			 eligible mortgage for which notice under section 2(b) has been provided, notice
			 in accordance with this section is notice that—
			(1)is made in
			 writing;
			(2)is submitted, by a means under which the
			 act of delivery is recorded, to—
				(A)the court having
			 jurisdiction and venue to conduct the covered foreclosure proceeding for the
			 eligible mortgage or, in the case of nonjudicial foreclosure, the court in
			 which an action is brought pursuant to section 5; and
				(B)the foreclosing
			 creditor; and
				(3)states that the eligible mortgagor is
			 exercising the authority under section 2(a) to continue to occupy the
			 foreclosed property.
			4.Determination of
			 fair market rent
			(a)Initial
			 determinationFor purposes of
			 this Act, the fair market rent for a foreclosed property involved in a covered
			 foreclosure proceeding shall be the amount that is determined by the court
			 conducting such proceeding or hearing an action pursuant to section 5.
			(b)Periodic
			 adjustmentsThe fair market
			 rent determined under subsection (a) for a foreclosed property shall be
			 adjusted annually to reflect changes in the owners' equivalent rent of primary
			 residence component, for the appropriate city, region, or class of city, as
			 available, of the Consumer Price Index for All Urban Consumers of the Bureau of
			 Labor Statistics of the Department of Labor.
			(c)RedeterminationIf the owner of a foreclosed property or
			 the eligible mortgagor under the eligible mortgage requests the court described
			 in subsection (a) to redetermine the fair market rent for a foreclosed property
			 determined pursuant to this section (as such amount may have been adjusted
			 pursuant to subsection (b)) and agrees to pay any costs of such redetermination
			 (including costs of the appraisal involved), the court shall provide for
			 redetermination of the fair market rent for the foreclosed property in the
			 manner provided under subsection (a), except that no such redetermination shall
			 be made pursuant to a request under this subsection made before the expiration
			 of the 12-month period beginning upon the most recent redetermination conducted
			 at the request of the same party.
			5.Nonjudicial
			 foreclosure proceedingsIn the
			 case of any covered foreclosure proceeding that is not conducted or
			 administered by a court, the eligible mortgagor may bring an action in an
			 appropriate court of the State in which the foreclosed property is located for
			 a determination of fair market rent for the foreclosed property for purposes of
			 this Act, by filing notice in accordance with section 3 with such court and
			 otherwise complying with the rules of such court.
		6.No
			 bar to foreclosureThis Act
			 may not be construed to delay, or otherwise modify, affect, or alter any right
			 of a creditor under an eligible mortgage to foreclose on the mortgage and to
			 sell the foreclosed property in connection with such foreclosure, except that
			 the right of any owner of the property to possession of the property shall be
			 subject to the leasehold interest established pursuant to section 2(c).
		7.Right to
			 reinstatementThis Act may not
			 be construed to affect any right of any eligible mortgagor to reinstatement of
			 an eligible mortgage, including any right established under contract or State
			 law.
		8.Jurisdiction of
			 Federal courtsAt the option
			 of the eligible mortgagor, a proceeding under
			 section 4 or 5 shall be removed to the
			 appropriate district court of the United States in accordance with section 1441
			 of title 28, United States Code.
		9.Effect on State
			 law
			(a)Foreclosure
			 lawsThis Act does not annul,
			 alter, affect, or exempt any person subject to the provisions of this Act from
			 complying with the laws of any State regarding foreclosure on residential
			 properties, except to the extent that such laws are inconsistent with any
			 provision of this Act, and then only to the extent of such
			 inconsistency.
			(b)Landlord-Tenant
			 lawsNothing in this Act may
			 be construed to not annul, alter, affect, or exempt any such tenancy created
			 pursuant to section 2(c) from any applicable State or local laws regarding the
			 rights or responsibilities of landlords or tenants.
			10.Oversight by
			 HUDThe Secretary of Housing
			 and Urban Development shall—
			(1)monitor compliance
			 with the requirements under this Act;
			(2)make available,
			 and provide, appropriate assistance to eligible mortgagors in exercising their
			 rights under this Act;
			(3)conduct outreach
			 activities appropriate to inform eligible mortgagors of the provisions of this
			 Act; and
			(4)submit to the
			 Congress, not less than annually, reports describing the implementation of this
			 Act, the extent to which this Act is utilized by eligible mortgagors, and any
			 issues regarding such implementation or utilization.
			11.DefinitionsFor purposes of this Act, the following
			 definitions apply:
			(1)Covered
			 foreclosure proceedingThe term covered foreclosure
			 proceeding means a foreclosure proceeding with respect to an eligible
			 mortgage, and includes any foreclosure proceeding authorized under the law of
			 the applicable State, including judicial and non-judicial foreclosure
			 proceedings.
			(2)Eligible
			 mortgagorThe term eligible mortgagor means a
			 mortgagor under an eligible mortgage.
			(3)Eligible
			 mortgageThe term eligible mortgage means a first or
			 subordinate mortgage—
				(A)on a property
			 that—
					(i)is a
			 single family property;
					(ii)has
			 been used as the principal residence of the eligible mortgagor for a period of
			 not less than 2 years immediately preceding the initiation of the covered
			 foreclosure proceeding involved; and
					(iii)had a purchase
			 price, at the time purchased by the eligible mortgagor, that is less than the
			 median purchase price for residences that are located in—
						(I)the same
			 metropolitan statistical area; or
						(II)if the property
			 is not located in a metropolitan statistical area or information for the area
			 is not available, the same State; and
						(B)that was originated before July 1,
			 2007.
				For purposes
			 of subparagraph (A)(iii), the median purchase price of residences located
			 within a metropolitan area or State shall be determined according to
			 information collected and made available by the National Association of
			 Realtors for such area or State for the most recently completed month for which
			 such information is available.(4)Foreclosed
			 propertyThe term foreclosed property means, with
			 respect to a covered foreclosure proceeding, the single family property that is
			 subject to the eligible mortgage being foreclosed under the proceeding.
			(5)Foreclosing
			 creditorThe term foreclosing creditor means, with
			 respect to a covered foreclosure proceeding, the creditor that is foreclosing
			 the eligible mortgage through such proceeding.
			(6)OwnerThe
			 term owner means, with respect to a foreclosed property, the
			 person who has title to the property pursuant to the foreclosure proceeding for
			 the property, and any successor or assign of such person.
			(7)Single family
			 propertyThe term single family property
			 means—
				(A)a structure
			 consisting of 1 to 4 dwelling units;
				(B)a dwelling unit in
			 a multi-unit condominium property together with an undivided interest in the
			 common areas and facilities serving the property; or
				(C)a dwelling unit in
			 a multi-unit project for which purchase of stock or a membership interest
			 entitles the purchaser to permanent occupancy of that unit.
				12.Applicability
			 and sunset
			(a)ApplicabilitySubject to subsection (b), this Act shall
			 apply to any covered foreclosure proceeding that has not been finally
			 adjudicated as of the date of the enactment of this Act.
			(b)SunsetThis
			 Act shall not apply to any foreclosure proceeding commenced after the
			 expiration of the 5-year period beginning on the date of the enactment of this
			 Act.
			
